Per Curiam,
This case hinged on questions of fact which it was the. exclusive province of the jury to determine according to the weight of the evidence relating thereto. So far as they were material, the questions presented by the testimony were accordingly submitted by the learned trial judge with instructions which appear to be adequate and free from substantial error; and a verdict for plaintiff was rendered. In the absence of error, on the part of the court, the findings of fact necessarily implied in the verdict are conclusive of plaintiff’s right to an affirmance of the judgment.
Twelve points for instructions were presented by the learned counsel for defendant, all of which were refused, except the sixth, in which the jury was instructed, as requested, that “the plaintiff must prove affirmatively that defendant was' a member of the firm J. K. Miles & Co., and the Union Export Trading Company. In default of this, the plaintiff cannot recover.” *440With, a single exception, the remaining points thus refused constitute the subjects of complaint in the first to tenth specifications, respectively. We have considered the questions involved in these specifications and find nothing in any of them that would justify a reversal of the judgment; nor do we think that either of them requires discussion. There was no error in rejecting the offer of evidence recited in the last specification.
Judgment affirmed.